MANION, Circuit Judge,
dissenting.
Dissatisfied with delayed payments and locked into a negative return contract, Prime Choice withdrew its workers from the job site. When the Prime workers didn’t show up, Schneider had to quickly round up qualified replacements. That required higher wages. Schneider sued Prime Choice and a jury found that Prime Choice breached its contract, but nevertheless awarded zero damages to Schneider. In this appeal, the court finds that it was an abuse of discretion for the trial judge to order a new trial on damages only. Because of the obvious inconsistency in the first jury verdict, I would sustain the order of the district judge granting a new trial on damages
This contract case reads a bit like a broken engagement. Prime Choice entered into a contract with Schneider by promising more than it could deliver: in this case,' to provide labor at sub-market rates. For its part, Schneider never paid its invoices on time. Anticipating that Prime Choice couldn’t keep up, Schneider would occasionally seek supplemental labor contracts with other companies. For five months Schneider also, gratuitously, paid Prime Choice extra money. Still Prime Choice was stuck in a losing contract. Schneider was fine with the rates, but it knew that it couldn’t fully rely upon Prime Choice. Both sides were less 'than satisfied with the arrangement, but they kept communications lines open and tolerated each other’s’ faults. That is, until Prime Choice threw in the towel and repudiated the contract.
While one could understand why a company would seek to exit a losing contract, that company should be expected to accept the consequences of that exit. In the first trial, both parties agreed that Schneider owed Prime Choice $289,059.95 in unpaid invoices. Certainly, this non-payment is relevant to why Prime Choice decided to repudiate the contract. It is not relevant, however, to what damages Schneider suffered when Prime Choice walked off the job. It is undisputed that Schneider suffered more than zero damages when this occurred. It follows that the district judge did not abuse his discretion by ordering a new trial on damages.
The court today correctly notes that it would “emasculate the jury system” were a trial judge empowered to order a new trial whenever “he would have voted for a 'different verdict” had he been a member of the jury. Fed. R. Civ. P. 59(a)(1) has some limits. The text of the rule allows for displacing a jury verdict “for any reason for which a new trial has heretofore been granted in an action at law in federal court,” an explicit reference to positive law and settled practice.
Our case law delimiting Rule 59 can be broken down quite plainly. Reasonable, but wrongheaded jury verdicts cannot be disturbed. The Seventh Amendment commands this. Conversely, unreasonable jury *637verdicts, such as verdicts that are contrary to the manifest weight of the evidence, cannot stand. When a district judge denies a motion for a new trial, to prevail on appeal the moving party must demonstrate that the verdict was unreasonable: that it was against the manifest weight of the evidence or was otherwise arbitrary or unjust. By contrast, when a district judge grants a motion for a new trial, the appellant seeking to reinstate the original verdict must show that the district judge abused its discretion, demonstrating both that the original verdict was reasonable and that there was nothing unjust about the original verdict. The reasonableness of a jury verdict is presumed greatest where disputes at trial are factual, rather than legal in nature. While it is true that jury verdicts should not be wantonly disturbed by a district judge, that judge’s decision to overturn a jury verdict is still entitled to substantial deference, reviewed only for “abuse of discretion.” See McClain v. Owens-Corning Fiberglas Corp., 139 F.3d 1124, 1127-28 (7th Cir. 1998) (finding no abuse of discretion in a grant of a new trial solely on damages even where law supported “either the grant or denial of a new trial”); see also Vojdani v. Pharmsan Labs, Inc., 741 F.3d 777, 781-82 (7th Cir. 2013).
In this case, a short review of the district court record clearly shows that the $0 jury verdict was contrary to the manifest weight of the evidence. The uneontrovert-ed facts in the record show that Prime, Choice was locked into a contract more favorable to Schneider and the labor market in Savannah was very tight. So when Prime Choice abandoned the job, Schneider was put in the difficult position of having to find many workers on short notice, a major and expensive obligation. In other words, all the record evidence shows that Schneider was harmed when Prime Choice quit. Schneider was not in the same position, but in an undisputedly worse position once Prime Choice repudiated the contract, withdrawing its workers. While this possibly could have sustained a more modest damage award, it could not support zero damages. As the district judge noted, “Prime Choice’s strategy during trial consisted primarily of contesting liability, not damages. Prime Choice called no expert to refute Schneider’s calculations and expert witness testimony [or to] contest Schneider’s damages calculations!, nor did they] present any independent documentary evidence challenging Schneider’s calculation of damages.” The only conceivable basis for the $0 jury verdict is that the jury believed Schneider to be a deep pocket, and could easily absorb the loss. Thus, not only was the verdict contrary to the manifest weight of the evidence, but it was arbitrary.
In seeking to avoid reading Rule 59 as a “carte blanche” for a district judge to overturn jury verdicts, the court today goes too far in the other direction. It holds that it is improper for a district judge to order a new trial even where the only conceivable basis for the jury verdict that does not rely upon internal inconsistency is that damage to that large-sized party was “peanuts.” In other words, the court endorses the first jury’s erasing Schneider’s damages as a punitive award simply because it is big and can easily afford the loss. It might be true that Schneider could have avoided the whole situation by paying Prime Choice on time: but this isn’t a question of damages, but of contract' repudiation — an issue not now before the court. So surely if “miscarriage of justice” is to mean anything, it must apply to a situation where a jury was misled into awarding no damages to a party purely out of animus towards large companies. Since ordering a new trial limited to damages on either basis-would not *638be an abuse of discretion, I would thus have affirmed the district court’s decision.1

. I also do not believe the evidentiary rulings of the district judge in the second trial were improper. Yet even if they were improper, the remedy would be remanding for a third trial, not reinstating the irrational first verdict.